JUDGE BENNETT
delivered the opinion oe the court.
The appellees were indicted under the Acts of the Legislature of the 15th of May, 1886, and the 14th of May, 1890, for feloniously cutting and sawing off' and defacing the brand of the Asher Lumber Company, placed on their saw log, which log was on the Kentucky river.
The Act of the 15th of May, 1886, requires persons dealing in logs upon the Kentucky and Cumberland rivers, and their tributaries, to have branding irons or axes for the purpose of branding their timber; and such persons are required to brand all their timber or logs before starting the same to market. It is also made the duty of such persons to have their brands entered upon record in the County Clerk’s office of the county of their residences if they have residences in this State. It is also made their duty to record their brands in the County Clerk’s office in the county where they start their timber to market. Of course this requirement means that the brand must be recorded in the County Clerk’s office where the timber is started to market, before it is started to market, and as it is made a felony for any person to cut off or deface timber or logs thus branded, it is clear that the Legislature intended the recording of the brands, as above indicated, should be a legal notice to all persons, and a condition precedent to the right to convict the persons defacing, etc., of a felony. This being so, it is necessary that the indictment should state that the brand was recorded in the County Clerk’s office of the owner’s residence, if he had one in this State; also that the brand was recorded in the *209County Clerk’s office of the county in which the logs were started to market and before they were started to market.
These are all the precedent conditions required by the Act of the 15th of May, 1886, to entitle the Commonwealth to convict violators of the act of a felony. And these conditions being complied with, persons defacing the timber or logs in any other county than that in which the timber or logs were started to market, violate said Act and are subject to the punishment therein denounced. Now, are the allegations of the indictment sufficient to authorize a conviction under this Act? We think they are. It is alleged that the Asher Lumber Company were, engaged in the timber business on the Kentucky river and had abran ding iron (describing it), and it was recorded in the County Clerk’s office of the county of said company’s residence; and it was also recorded in several ■other counties (naming them), in some one of which said log “ was cut, branded and started to market.” The expressions quoted clearly mean that the brand was recorded in the County Court Clerk’s office in which the log was ■cut and started to market, before it was started to market from that county. As said, it is not necessary in order to make the offense of felony under said Act, that the brand on the log should have been defaced in the county where it was recorded; but if it was recorded in the county in which the log was started to market and before the log was started to market, and the accused feloniously defaced the brand in some other county where it was not recorded, he is liable to the punishment denounced by the statute, and in this view it is not necessary to state in the indictment the particular county, to the exclusion *210of all others, in which the brand was recorded, and from which the log was started to market. But in view of the-fact that where logs were obtained from several counties, it would be almost impossible to tell the county that each log was started to market from, the allegation that they were started from one of several counties and were branded and the brand recorded in each of said counties, before the logs were started therefrom is sufficient. But said Act has been enlarged and changed in the following particulars by the Act of the 14th of May, 1890 : By the addition of the words in the first section “ or standing timber,” and by changing the last sentence in the first section so as to make it the duty of such persons to brand all the standing timber that they may purchase for merchandise as soon as purchased ; also to brand all logs or other timber cut and purchased for merchandise; in sections 2 and 3, insert before the word “ logs ” the words “standing timber,” etc.; before, the word “timber” where it occurs in section 3, insert the word “ standing.”' The object in requiring these additional brandings was evidently to give legal notice of the purchase of said timber as merchandise, and as a condition precedent to the-right to convict the offending party of a felony; section 5-of said Act shows this to be the meaning. Also section 9-of said Act requires persons engaged “ in drifting logs not in raft” on either of said streams to have their “ brands-recorded in each of the counties through which said logs will pass;” and the section prescribes a penalty for their failure to do so. It was evidently the object of this section to make the recording of the brands in each county through which such logs would pass legal notice, and a condition precedent to the right to convict the person de*211facing the brands in such county of a felony; the same reason exists for this requirement and condition that exists in section 5 ; and the imposition of a penalty upon the owner for a failure to thus record his brand was evidently to spur him on to the performance of his duty in order that third persons might have legal notice that such timber was branded as the property of others and claimed by them, and not abandoned; whereas, if the timber was in raft such precaution would be unnecessary, as the fact of its being in raft would be sufficient notice, etc.
In the particulars mentioned the Act of .the 15th of May, 1886, has been changed or enlarged by the Act of the 14th of May, 1890. But the indictment does not show that said log was being drifted not in raft at the time it was defaced, hence that question would arise on the trial of the case, not on demurrer. And if it was being drifted in the river not in raft, and the brand was not recorded in the county through which it was being drifted, and the brand was defaced in that county, the person defacing it would not be guilty of a felony.
The judgment sustaining the demurrer is reversed and the cause is remanded for further proceedings consistent with this opinion.